Title: From James Madison to the Marqués de Someruelos (Abstract), 11 June 1805
From: Madison, James
To: Someruelos, the Marqués de


11 June 1805, Department of State. “I have the honor to inclose for your Excellency’s perusal, a copy of a letter I have this day written to His Catholic Majesty’s Minister Plenipotentiary to the United States. The letter sufficiently explains the case in which his interposition is requested, and will doubtless be made. In the mean time as some delay may happen from his present residence at Philadelphia, I think it proper to put your Excellency, as soon as possible, in possession of the outrage which has been committed, and the just expectation of the President that, if the prize should be carried within your jurisdiction, it may be instantly set at liberty and receive every facility for proceeding on her voyage; as well as that every other satisfaction may be given to the United States which so atrocious an offence requires.”
